DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10791427 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U. S. Patent No. .
Current Application 17/001,224
U.S. Patent No. 10791427 B1
1. A device, comprising: 

a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 

transmitting a first plurality of signals via a unicast transport technology; 


detecting, based on the first plurality of signals, that a first location of a communication device that receives the first plurality of signals is accurate within a threshold amount; 

responsive to the detecting, transmitting a second plurality of signals via a broadcast transport technology, a multicast transport technology, or a combination thereof; and 




determining a second location of the communication device based on the second plurality of signals.
1. A device, comprising: 

a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 

transmitting a first plurality of signals via a unicast transport technology at a first rate of signaling; 

detecting, based on the first plurality of signals, that a determined first location of a communication device that receives the first plurality of signals is accurate within a threshold amount; 

responsive to the detecting, transmitting a second plurality of signals via a broadcast transport technology, a multicast transport technology, or a combination thereof, at a second rate of signaling, wherein the second rate of signaling is less than the first rate of signaling; and 

determining a second location of the communication device based on the second plurality of signals.

 
The claim 1 of the application 17/001,224 encompass the same subject matter except the U.S. Patent No. 10791427 B1 claim 1 recites additional limitation of “at a first rate of signaling; . . . , at a second rate of signaling, wherein the second rate of signaling is less than the first rate of signaling;”
Claim 2 of instant application anticipated (corresponding) by patented claim 2. 
Claim 3 of instant application anticipated (corresponding) by patented claim 3. 
Claim 4 of instant application anticipated (corresponding) by patented claim 4. 
Claim 5 of instant application anticipated (corresponding) by patented claim 5. 
Claim 6 of instant application anticipated (corresponding) by patented claim 6. 

Claim 8 of instant application anticipated (corresponding) by patented claim 8. 
Claim 9 of instant application anticipated (corresponding) by patented claim 9. 
Claim 10 of instant application anticipated (corresponding) by patented claim 10. 
Claim 21 of instant application similarly rejected under patented claim 2. 
Claim 22 of instant application similarly rejected under patented claim 3. 
Claim 23 of instant application similarly rejected under patented claim 4. 
Claim 24 of instant application similarly rejected under patented claim 5. 
Claim 25 of instant application similarly rejected under patented claim 6. 
Claim 26 of instant application similarly rejected under patented claim 6. 
Claim 27 of instant application similarly rejected under patented claim 7. 
Claim 28 of instant application similarly rejected under patented claim 8. 
Claim 29 of instant application similarly rejected under patented claim 9. 
Claim 30 of instant application similarly rejected under patented claim 10. 
As for Claims 21-30, it would have been obvious to one of ordinary skill in the art at the time that the invention is made to implement a known device to another statutory class.
The claims of the instance application encompass the same subject matter except that the instant claims are broader.  Therefore, it would have been readily known that the limitations of the instance application are rejected by the teachings of U.S. Patent No. 10791427 B1.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 26-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 26 recites “computing, by a processing system including a processor, a first location of the processing system;”
Note,  the processing system which transmits a first/second plurality of signals and receives error correction data from at least one reference node (See rest of Claim 26 limitation) does not compute a first location of the processing system.  The originally filed application does not support that the processing system which transmits a first/second plurality of signals and receives error correction data from at least one reference node (See rest of Claim 26 limitation) also computes a first location of the processing system.
Dependent Claims 27-30 are similarly rejected under 35 U.S.C. 112(a) due to being dependent upon a rejected Claim 26.



Allowable Subject Matter
Claims 1-10 and 21-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and Double Patenting rejection, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: Rezaei (US 20190196022 A1) in view of Bavand (US 10123195 B1) discloses a device (See Rezaei Fig. 1, [0057] the transmitter (103) may be a cellular base station), comprising: 
a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
transmitting a first plurality of signals; (See Rezaei Fig. 1, [0057])
detecting, based on the first plurality of signals, that a first location of a communication device that receives the first plurality of signals is accurate within a threshold amount; (See Rezaei Fig. 1, [0060], See Bavand (US 10123195 B1) Col 2, lines 1-5 (5))
transmitting a second plurality of signals via a broadcast transport technology, a multicast transport technology, or a combination thereof; and (See Rezaei Fig. 1, [0042],  See Bavand Col 2, lines 1-5 (5)
determining a second location of the communication device based on the second plurality of signals.  (See Rezaei Fig. 1, [0060])  
Rezaei in view of Bavand does not discloses the technical features in Claims 1, 21, and 26 of via a unicast transport technology; responsive to the detecting.

There are references which disclose detecting, based on the first plurality of signals, that a first location of a communication device that receives the first plurality of signals is accurate within a threshold amount; responsive to the detecting.
responsive to the detecting, adjusting transmission power levels (See Bavand (US 10123195 B1): Col 2, lines 1-5 (5)); choosing number of a second plurality of signals (See Reed US 20200110150 A1 [0044]); other devices transmitting a second signals (See Jovicic (US 20170010342 A1) [0105]); a communication device acting as a beacon (See Persson (US 9921293 B2)  Col 1, lines 63-67 and Claim 8); use of different position determination method (See Lie (US 20170299731 A1) [0008] [0146] [0042][0043] ); but not transmitting a second plurality of signals via a broadcast transport technology, a multicast transport technology, or a combination thereof;

There are references which disclose switching between unicast and broadcast/multicast: See LI (US 20200169831 A1) Fig. 8. [0007]; See Qahwash (US 20110207476 A1)  [0045],[0046]; See TSUMURA (US 20220018968 A1) [0063][0082].  However, switching is not responsive to the detecting recited.
Claims 21 and 26 are similarly allowed for the same reason as above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MINJUNG KIM/
Examiner, Art Unit 2644